       Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 1 of 35




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

------------------------------------------------------------------------x
 Shawanda Brown,

                        Plaintiff,                                      C.A. No.:




        -against-                                                      Demand for Trial by Jury

 Experian Information Solutions, Inc.,
 Transunion, LLC,
 Equifax Information Services, LLC,
 Tower Loan,
 JH Portfolio Debt Equities, LLC,

                        Defendant(s).
------------------------------------------------------------------------x

                                        COMPLAINT
       Plaintiff Shawanda Brown ("Plaintiff"), by and through her attorneys, and as

for her Complaint against Defendant Experian Information Solutions, Inc.

(“Experian”), Defendant Transunion, LLC (“Transunion”), Defendant Equifax

Information Services, LLC (“Equifax”), Defendant Tower Loan (“Tower Loan”),

and Defendant JH Portfolio Debt Equities, LLC (“JH”), respectfully sets forth,

complains, and alleges, upon information and belief, the following:

                             JURISDICTION AND VENUE
   Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 2 of 35




1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as

   well as 15 U.S.C. § 1681p et seq.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2),

   being that the acts and transactions occurred here, Plaintiff resides here, and

   the Defendants transact business here.

3. Plaintiff brings this action for damages arising from the Defendants’

   violations of 15 U.S.C. § 1681 et seq., commonly known as the Fair Credit

   Reporting Act (“FCRA”).

4. Plaintiff also brings this action for damages arising from the Defendants who

   are debt collectors, violations of 15 U.S.C. § 1692 et seq., commonly known

   as the Fair Debt Collections Practices Act (“FDCPA”).



                                  PARTIES

5. Plaintiff is a resident of the State of Georgia, County of Rockdale.

6. At all times material hereto, Plaintiff was a “consumer” as said term is

   defined under 15 U.S.C. § 1681a(c).

7. Defendant Equifax Information Services, LLC is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Equifax is a

   Georgia corporation and may be served with process upon Lisa Stockard, its
 Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 3 of 35




 registered agent for service of process at 1550 Peachtree St. NE, Atlanta, GA

 30309.


8. At all times material here to Equifax is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

9. At all times material hereto, Equifax disbursed such consumer reports to

   third parties under a contract for monetary compensation.

10.Defendant Experian Information Solutions, Inc. is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Experian is an

   Ohio corporation registered to do business in the State of Georgia, and may

   be served with process upon CT Corporation System, its registered agent

   for service of process at 289 S. Culver St., Lawrenceville, GA 30046.

11.At all times material here to Experian is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

12.At all times material hereto, Experian disbursed such consumer reports to

   third parties under a contract for monetary compensation.
   Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 4 of 35




13.Defendant TransUnion, LLC is a consumer reporting agency as defined by

   15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

   in this judicial district. Defendant Transunion is a Delaware corporation

   registered to do business in the State of Georgia, and may be served with

   process upon the Prentice Hall Corporation System, Inc., its registered agent

   for service of process at 40 Technology Parkway South, #300, Norcross,

   GA, 30092.

14.At all times material here to Transunion is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

15.At all times material hereto, Transunion disbursed such consumer reports to

   third parties under a contract for monetary compensation.

16.Defendant Tower Loan is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 with an address for service at

   406 Liberty Park Ct., Flowood, MS, 39232.

17.Defendant JH Portfolio Debt Equities, LLC is a person who furnishes

   information to consumer reporting agencies under 15 U.S.C. § 1681s-2 with

   an address for service CT Corporation System, its registered agent for

   service of process at 289 S. Culver St., Lawrenceville, GA 30046.
   Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 5 of 35




18.Defendant JH is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA.

19.Defendant JH was acting as a debt collector with respect to the collection of

   the Plaintiff’s alleged debt.



                        FACTUAL ALLEGATIONS

20.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

                      Tower Loan Dispute and Violation

21.On information and belief, on a date better known to Defendants

   Transunion, and Equifax, hereinafter (“Credit Bureaus”), Credit Bureaus

   prepared and issued credit reports concerning the Plaintiff that included

   inaccurate information relating to her Tower loan.

22.The inaccurate information furnished by Defendant Tower and published by

   Credit Bureaus is inaccurate since the account has late notations for months

   in which she paid, specifically October 2018-February 2019.

23.The Credit Bureaus have been reporting this inaccurate information through

   the issuance of false and inaccurate credit information and consumer reports
   Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 6 of 35




   that they have disseminated to various persons and credit grantors, both

   known and unknown.

24.Plaintiff notified the Credit Bureaus that she disputed the accuracy of the

   information they were reporting on or around January 7, 2019, via dispute

   letters sent to each bureau.

25.It is believed and therefore averred that the Credit Bureaus notified

   Defendant Tower of the Plaintiff’s disputes.

26.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

   Tower failed to conduct a reasonable investigation and continued to report

   false and inaccurate adverse information on the consumer report of the

   Plaintiff with respect to the disputed account.

27.Had Tower conducted a reasonable investigation it would have been

   revealed that the debt was being reported with incorrect late payments.

28.Additionally, Defendant Tower failed to continuously mark the account as

   disputed despite receiving notice of the Plaintiff’s dispute.

29.Despite the dispute by the Plaintiff that the information on her consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.
   Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 7 of 35




30.The Credit Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to

   conduct a reasonable investigation and failed to delete or correct the

   disputed trade line within 30 days of receiving Plaintiff’s dispute letter.

31.Notwithstanding Plaintiff’s efforts, the Credit Bureaus sent Plaintiff

   correspondence indicating their intent to continue publishing the inaccurate

   information and Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit

   grantors.

32.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, a chilling effect on applications for future credit, and the mental

   and emotional pain, anguish, humiliation and embarrassment of credit

   denial.

                          JH Dispute and Violation

33.On information and belief, on a date better known to Defendants

   Transunion, Experian, and Equifax, hereinafter (“the Bureaus”), the Bureaus

   prepared and issued credit reports concerning the Plaintiff that included

   inaccurate information relating to her JH collection account.
   Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 8 of 35




34.The inaccurate information furnished by Defendant JH and published by the

   Bureaus is inaccurate since the balance is incorrect. The Plaintiff does not

   recall owing any money to this company.

35.The Bureaus have been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports that

   they have disseminated to various persons and credit grantors, both known

   and unknown.

36.Plaintiff notified the Bureaus that she disputed the accuracy of the

   information they were reporting on or around January 7, 2019, via dispute

   letters sent to each bureau.

37.It is believed and therefore averred that the Credit Bureaus notified

   Defendant JH of the Plaintiff’s disputes.

38.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

   JH failed to conduct a reasonable investigation and continued to report false

   and inaccurate adverse information on the consumer report of the Plaintiff

   with respect to the disputed account.

39.Had JH conducted a reasonable investigation it would have been revealed

   that the debt was being reported inaccurately.

40.Additionally, Defendant JH failed to continuously mark the account as

   disputed despite receiving notice of the Plaintiff’s dispute.
   Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 9 of 35




41.Despite the dispute by the Plaintiff that the information on her consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

42.The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

   reasonable investigation and failed to delete or correct the disputed trade

   lines within 30 days of receiving Plaintiff’s dispute letter.

43.Notwithstanding Plaintiff’s efforts, the Bureaus sent Plaintiff

   correspondence indicating their intent to continue publishing the inaccurate

   information and Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit

   grantors.

44.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, a chilling effect on applications for future credit, and the mental

   and emotional pain, anguish, humiliation and embarrassment of credit

   denial.



                       FIRST CAUSE OF ACTION
               (Willful Violation of the FCRA as to Experian)
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 10 of 35




45.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

46.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

47.Experian violated 15 U.S.C. § 1681e by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Experian maintained

   concerning the Plaintiff.

48.Experian has willfully and recklessly failed to comply with the Act. The

   failure of Experian to comply with the Act include but are not necessarily

   limited to the following:

         a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

             which Defendant Experian had notice was inaccurate;
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 11 of 35




         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

         g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Experian to delete;

         h) The failure to take adequate steps to verify information Experian had

            reason to believe was inaccurate before including it in the credit

            report of the consumer.

49.As a result of the conduct, action and inaction of Experian, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

50.The conduct, action and inaction of Experian was willful rendering Experian

   liable for actual, statutory and punitive damages in an amount to be

   determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 12 of 35




   51.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          SECOND CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Experian)
   52.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   53.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   54.Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

      information from the credit file of the Plaintiff after receiving actual notice of

      such inaccuracies and conducting reinvestigation and by failing to maintain

      reasonable procedures with which to verify the disputed information in the

      credit file of the Plaintiff.

   55.Experian has negligently failed to comply with the Act. The failure of

      Experian to comply with the Act include but are not necessarily limited to the

      following:
Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 13 of 35




      a) The failure to follow reasonable procedures to assure the maximum

         possible accuracy of the information reported;

      b) The failure to correct erroneous personal information regarding the

         Plaintiff after a reasonable request by the Plaintiff;

      c) The failure to remove and/or correct the inaccuracy and derogatory

         credit information after a reasonable request by the Plaintiff;

      d) The failure to promptly and adequately investigate information

         which Defendant Experian had notice was inaccurate;

      e) The continual placement of inaccurate information into the credit

         report of the Plaintiff after being advised by the Plaintiff that the

         information was inaccurate;

      f) The failure to note in the credit report that the Plaintiff disputed the

         accuracy of the information;

      g) The failure to promptly delete information that was found to be

         inaccurate, or could not be verified, or that the source of information

         had advised Experian to delete;

      h) The failure to take adequate steps to verify information Experian had

         reason to believe was inaccurate before including it in the credit

         report of the consumer.
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 14 of 35




   56.As a result of the conduct, action and inaction of Experian, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   57.The conduct, action and inaction of Experian was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   58.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                          THIRD CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Equifax)
   59.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   60.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   61.Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow

      reasonable procedures to assure maximum possible accuracy in the
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 15 of 35




   preparation of the credit report and credit files that Equifax maintained

   concerning the Plaintiff.

62.Equifax has willfully and recklessly failed to comply with the Act. The failure

   of Equifax to comply with the Act include but are not necessarily limited to

   the following:

         a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

             which Defendant Equifax had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

             report of the Plaintiff after being advised by the Plaintiff that the

             information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

             accuracy of the information;
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 16 of 35




             g) The failure to promptly delete information that was found to be

                 inaccurate, or could not be verified, or that the source of information

                 had advised Equifax to delete;

             h) The failure to take adequate steps to verify information Equifax had

                 reason to believe was inaccurate before including it in the credit

                 report of the consumer.

   63.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

      damage by loss of credit, loss of ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denial.

   64.The conduct, action and inaction of Equifax was willful rendering Equifax

      liable for actual, statutory and punitive damages in an amount to be

      determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   65.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          FOURTH CAUSE OF ACTION
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 17 of 35




              (Negligent Violation of the FCRA as to Equifax)
66.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

67.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

68.Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

   information from the credit file of the Plaintiff after receiving actual notice of

   such inaccuracies and conducting reinvestigation and by failing to maintain

   reasonable procedures with which to verify the disputed information in the

   credit file of the Plaintiff.

69.Equifax has negligently failed to comply with the Act. The failure of Equifax

   to comply with the Act include but are not necessarily limited to the following:

          a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

          b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

          c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 18 of 35




          d) The failure to promptly and adequately investigate information

             which Defendant Equifax had notice was inaccurate;

          e) The continual placement of inaccurate information into the credit

             report of the Plaintiff after being advised by the Plaintiff that the

             information was inaccurate;

          f) The failure to note in the credit report that the Plaintiff disputed the

             accuracy of the information;

          g) The failure to promptly delete information that was found to be

             inaccurate, or could not be verified, or that the source of information

             had advised Equifax to delete;

          h) The failure to take adequate steps to verify information Equifax had

             reason to believe was inaccurate before including it in the credit

             report of the consumer.

70.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

   damage by loss of credit, loss of ability to purchase and benefit from credit,

   and the mental and emotional pain, anguish, humiliation and embarrassment

   of credit denial.

71.The conduct, action and inaction of Equifax was negligent, entitling the

   Plaintiff to damages under 15 U.S.C. § 1681o.
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 19 of 35




   72.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                          FIFTH CAUSE OF ACTION
               (Willful Violation of the FCRA as to Transunion)
   73.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   74.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   75.Transunion violated 15 U.S.C. § 1681e by failing to establish or to follow

      reasonable procedures to assure maximum possible accuracy in the

      preparation of the credit report and credit files that Transunion maintained

      concerning the Plaintiff.

   76.Transunion has willfully and recklessly failed to comply with the Act. The

      failure of Transunion to comply with the Act include but are not necessarily

      limited to the following:
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 20 of 35




a) The failure to follow reasonable procedures to assure the maximum possible

   accuracy of the information reported;

b) The failure to correct erroneous personal information regarding the Plaintiff

   after a reasonable request by the Plaintiff;

c) The failure to remove and/or correct the inaccuracy and derogatory credit

   information after a reasonable request by the Plaintiff;

d) The failure to promptly and adequately investigate information which

   Defendant Transunion had notice was inaccurate;

e) The continual placement of inaccurate information into the credit report of the

   Plaintiff after being advised by the Plaintiff that the information was

   inaccurate;

f) The failure to note in the credit report that the Plaintiff disputed the accuracy

   of the information;

g) The failure to promptly delete information that was found to be inaccurate, or

   could not be verified, or that the source of information had advised Transunion

   to delete;

h) The failure to take adequate steps to verify information Transunion had reason

   to believe was inaccurate before including it in the credit report of the

   consumer.
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 21 of 35




   77.As a result of the conduct, action and inaction of Transunion, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   78.The conduct, action and inaction of Transunion was willful rendering

      Transunion liable for actual, statutory and punitive damages in an amount to

      be determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   79.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, Transunion, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681n.

                          SIXTH CAUSE OF ACTION
              (Negligent Violation of the FCRA as to Transunion)
   80.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   81.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 22 of 35




82.Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

  information from the credit file of the Plaintiff after receiving actual notice of

  such inaccuracies and conducting reinvestigation and by failing to maintain

  reasonable procedures with which to verify the disputed information in the

  credit file of the Plaintiff.

83.Transunion has negligently failed to comply with the Act. The failure of

  Transunion to comply with the Act include but are not necessarily limited to

  the following:

         a) The failure to follow reasonable procedures to assure the maximum

            possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

            which Defendant Transunion had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 23 of 35




            f) The failure to note in the credit report that the Plaintiff disputed the

               accuracy of the information;

            g) The failure to promptly delete information that was found to be

               inaccurate, or could not be verified, or that the source of information

               had advised Transunion to delete;

            h) The failure to take adequate steps to verify information Transunion

               had reason to believe was inaccurate before including it in the credit

               report of the consumer.

   84.As a result of the conduct, action and inaction of Transunion, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   85.The conduct, action and inaction of Transunion was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   86.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, Transunion, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681o.
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 24 of 35




                     SEVENTH CAUSE OF ACTION
                (Willful Violation of the FCRA as to Tower)
87.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

88.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

89.Pursuant to the Act, all persons who furnished information to reporting

   agencies must participate in re-investigations conducted by the agencies when

   consumers dispute the accuracy and completeness of information contained

   in a consumer credit report.

90.Pursuant to the Act, a furnisher of disputed information is notified by the

   reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

91.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate,

   the information from a furnisher such as the one listed above must report the

   results to other agencies which were supplied such information.
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 25 of 35




92.The Defendant Tower violated 15 U.S.C. § 1681s-2(a) by the publishing of

   the Account Liability Representation; by failing to fully and properly

   investigate the dispute of the Plaintiff with respect to the Account Liability

   Representation; by failing to review all relevant information regarding same

   by failing to correctly report results of an accurate investigation to the credit

   reporting agencies.

93.Specifically, the Defendant Tower continued to report this account on the

   Plaintiff’s credit report after being notified of her dispute regarding the

   inaccurate and materially misleading account information.

94.Additionally, the Defendant Tower failed to continuously mark the account as

   disputed after receiving notice of the Plaintiff’s dispute.

95.As a result of the conduct, action and inaction of the Defendant Tower, the

   Plaintiff suffered damage for the loss of credit, loss of the ability to purchase

   and benefit from credit, and the mental and emotional pain, anguish,

   humiliation and embarrassment of credit denials.

96.The conduct, action and inaction of Defendant Tower was willful, rendering

   Defendant Tower liable for actual, statutory and punitive damages in an

   amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 26 of 35




   97.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Defendant Tower in an amount to be determined by the Court pursuant to 15

      U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, Tower, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                        EIGHTH CAUSE OF ACTION
                (Negligent Violation of the FCRA as to Tower)
   98.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   99.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   100.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.

   101.     Pursuant to the Act, a furnisher of disputed information is notified by

      the reporting agency when the agency receives a notice of dispute from a

      consumer such as the Plaintiff. The furnisher must then conduct a timely
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 27 of 35




  investigation of the disputed information and review all relevant information

  provided by the agency.

102.       The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.

103.       Defendant Tower is liable to the Plaintiff for failing to comply with the

  requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2b.

104.       After receiving the Dispute Notices from Equifax and Transunion,

  Defendant Tower negligently failed to conduct its reinvestigation in good

  faith.

105.       Additionally, the Defendant Tower failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

106.       A reasonable investigation would require a furnisher such as Defendant

  Tower to consider and evaluate a specific dispute by the consumer, along with

  all other facts, evidence and materials provided by the agency to the furnisher.

107.       The conduct, action and inaction of Defendant Tower was negligent,

  entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 28 of 35




   108.     As a result of the conduct, action and inaction of the Defendant Tower,

      the Plaintiff suffered damage for the loss of credit, loss of the ability to

      purchase and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   109.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from the Defendant Tower in an amount to be determined by the Court

      pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, Tower, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.


                         NINTH CAUSE OF ACTION
                    (Willful Violation of the FCRA as to JH)
   110.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   111.     This is an action for willful violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   112.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 29 of 35




  consumers dispute the accuracy and completeness of information contained

  in a consumer credit report.

113.    Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

114.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the one listed above must

  report the results to other agencies which were supplied such information.

115.    The Defendant JH violated 15 U.S.C. § 1681s-2(a) by the publishing of

  the Account Liability Representation; by failing to fully and properly

  investigate the dispute of the Plaintiff with respect to the Account Liability

  Representation; by failing to review all relevant information regarding same

  by failing to correctly report results of an accurate investigation to the credit

  reporting agencies.

116.    Specifically, the Defendant JH continued to report this account on the

  Plaintiff’s credit report after being notified of her dispute regarding the

  inaccurate and materially misleading account information.
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 30 of 35




   117.     Additionally, the Defendant JH failed to continuously mark the account

      as disputed after receiving notice of the Plaintiff’s dispute.

   118.     As a result of the conduct, action and inaction of the Defendant JH, the

      Plaintiff suffered damage for the loss of credit, loss of the ability to purchase

      and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   119.     The conduct, action and inaction of Defendant JH was willful,

      rendering Defendant JH liable for actual, statutory and punitive damages in

      an amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.

   120.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Defendant JH in an amount to be determined by the Court pursuant to

      15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, JH, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681n.

                          TENTH CAUSE OF ACTION
                   (Negligent Violation of the FCRA as to JH)
   121.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.
  Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 31 of 35




122.    This is an action for negligent violation of the Fair Credit Reporting Act

  U.S.C. § 1681 et seq.

123.    Pursuant to the Act, all persons who furnished information to reporting

  agencies must participate in re-investigations conducted by the agencies when

  consumers dispute the accuracy and completeness of information contained

  in a consumer credit report.

124.    Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

125.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.

126.    Defendant JH is liable to the Plaintiff for failing to comply with the

  requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2b.
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 32 of 35




   127.     After receiving the Dispute Notices from the Credit Bureaus, Defendant

      JH negligently failed to conduct its reinvestigation in good faith.

   128.     Additionally, the Defendant JH failed to continuously mark the account

      as disputed after receiving notice of the Plaintiff’s dispute.

   129.     A reasonable investigation would require a furnisher such as Defendant

      JH to consider and evaluate a specific dispute by the consumer, along with all

      other facts, evidence and materials provided by the agency to the furnisher.

   130.     The conduct, action and inaction of Defendant JH was negligent,

      entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   131.     As a result of the conduct, action and inaction of the Defendant JH, the

      Plaintiff suffered damage for the loss of credit, loss of the ability to purchase

      and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   132.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from the Defendant JH in an amount to be determined by the Court pursuant

      to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Shawanda Brown, an individual, demands judgment in

her favor against Defendant, JH, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681o.

                     ELEVENTH CAUSE OF ACTION
    Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 33 of 35




                       (Violation of the FDCPA as to JH)

  95.Plaintiff incorporates by reference all of the above paragraphs of this

     Complaint as though fully stated herein with the same force and effect as if

     the same were set forth at length herein.

  96.Defendant JH continued credit reporting and failure to notate the account as

     disputed, after receiving notice of the Plaintiff’s dispute, is a violation of

     numerous provisions of the FDCPA, including but not limited to 15 U.S.C.

     §§ 1692d, 1692e (2), 1692e (5), 1692e (8), 1692(10), and 1692f.

  97.As a result of the Defendant’s violations of the FDCPA, Plaintiff has been

     damaged and is entitled to damages in accordance with the FDCPA.

                        DEMAND FOR TRIAL BY JURY

  133.      Plaintiff demands and hereby respectfully requests a trial by jury for

     all claims and issues this complaint to which Plaintiff is or may be entitled to

     a jury trial.

                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

     a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be

         awarded for each negligent violation as alleged herein;

     b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

     c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);
     Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 34 of 35




     d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

     e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

     f) For actual damages provided and pursuant to 15 U.S.C. § 1692k(a)(1);

     g) For statutory damages provided and pursuant to 15 U.S.C.

        § 1692k(a)(2)(A);

     h) For attorney fees and costs provided and pursuant to 15 U.S.C.

        § 1692k(a)(3); 15 U.S.C. § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15

        U.S.C. § 1640(a)(3);

     i) For any such other and further relief, as well as further costs, expenses

        and disbursements of this action as this Court may deem just and proper

Dated: January 4, 2021                      Respectfully Submitted,

                                                   s/ Misty Oaks Paxton
                                                   By: Misty Oaks Paxton, Esq.
                                                   3895 Brookgreen Pt.
                                                   Decatur, GA, 30034
                                                   Phone: (404) 725-5697
                                                   Fax: (775) 320-3698
                                                   attyoaks@yahoo.com
                                                   Attorney for Plaintiff

                                                   /s/ Yaakov Saks
                                                   Stein Saks, PLLC
                                                   By: Yaakov Saks
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 101
                                                   Fax: (201)-282-6501
                                                   ysaks@steinsakslegal.com
                                                   pro hac vice pending
Case 1:21-cv-00046-CC-RDC Document 1 Filed 01/06/21 Page 35 of 35
